PER CURIAM.
Appellant was convicted in 1985 of first-degree murder and armed robbery. He received two consecutive life sentences for these convictions, which are themselves consecutive to two consecutive sentences, one for life and one for thirty years, for convictions in West Virginia, where he is incarcerated.
This case has a long and complex procedural history. We have decided to treat appellant’s present appeal as a petition for belated appeal from an order denying his petition for habeas corpus relief, which in essence was a motion for post-conviction relief. The order denying such relief was entered in March 1994 but was never sent to appellant. On November 26, 2001, appellant filed in this court a copy of an amended petition for habeas corpus relief, which he had filed in the trial court in 1999, because the trial court destroyed the original petition and neither he nor the state could locate a copy of it.
We grant appellant a belated appeal because he was not timely served with the 1994 order. We accept the arguments made by appellant in his petition for appeal filed June 26, 2000, and the arguments made in his amended petition for habeas corpus, as his initial brief. We have reviewed and considered his arguments and conclude that appellant’s claims for post-conviction relief do not have merit. Therefore, the order denying post-conviction relief is affirmed.
AFFIRMED.
WARNER, FARMER, JJ., and DELL, JOHN W., Senior Judge, concur.